


Exhibit 10.20
AMENDED AND RESTATED


WRIGHT EXPRESS CORPORATION
SHORT-TERM INCENTIVE PROGRAM
 
ARTICLE 1- PURPOSE OF PROGRAM
Wright Express Corporation has adopted this Short-Term Incentive Program
(“STIP”) to attract and retain high-performing employees; to provide incentives
for eligible employees to achieve specified company, department and/or
individual performance goals; and to reward such employees for the achievement
of specified goals on an annual basis. The Short-Term Incentive Program is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.


ARTICLE 2- DEFINITIONS
Wherever used in this document, the following terms have the meanings set forth
below.
2.1 Appendix means an Appendix to this Program document containing targets,
payment metrics, and other terms of the Program (or modifications thereof)
applicable to a specific Plan Year or First Half-Year Period. The Appendices
shall be considered part of the Program document.
2.2 Company means Wright Express Corporation or any legal entity that is
controlled by, under common control with, or that controls Wright Express
Corporation.
2.3 Eligible Earnings means total gross pay for the applicable Plan Year or
First Half-Year Period (or the portion thereof during which the Participant is
actively employed and eligible to participate in the STIP), including, salary or
wages classified by the Company as regular; lump sum merit; paid time off (PTO),
whether planned or unplanned; holiday; bereavement; jury duty; retroactive pay;
overtime pay; shift differential; language differential; and excluding, salary
or wages classified by the Company as disability pay, commission/incentive pay,
and bonuses.
2.4 Effective Date means January 1, 2013.
2.5 MBO means management by objectives – Key Business Drivers.
2.6 Participant means an eligible employee who participates in the Program for a
Plan Year or First Half-Year Period in accordance with Article 3.
2.7 Plan Year means the fiscal year of the Company; as of the Effective Date,
the Plan Year is the calendar year.
2.8 First Half-Year Period means the six-month period beginning on January 1st
and ending on June 30th of the Plan Year.


2.9 Program means this Wright Express Corporation Short-Term Incentive Program,
as amended from time to time, including the provisions of any Appendix, which
are incorporated herein.

Page 1 of 1

--------------------------------------------------------------------------------








ARTICLE 3- PARTICIPATION
3.1 Eligible Employees
Each full-time regular or part-time regular employee of the Company who meets
the following requirements shall be a Participant for a Plan Year:
(a) The employee is not eligible for payout under a subsidiary bonus program, a
commission plan, or a high performance pay plan of the Company; and
(b) The employee is generally considered a manager, director, vice president,
senior vice president, executive vice president, president or chief executive
officer within the Company’s human resources information system and except as
provided in Section 3.2, the employee is actively employed on the bonus payment
date for the applicable year; or


(c) The employee is generally categorized as an individual contributor or a team
leader within the Company’s human resources information system and received a
First Half-Year Period payout or joined the company after the First-Half Year
Period of the Plan Year.




Each full-time or part time regular employee of the Company who meets the
following requirements shall be a Participant for a First Half-Year Period and
for a Plan Year:


(a)The employee is not eligible for payout under a subsidiary bonus program, a
commission plan, or a high performance pay plan of the Company; and


(b)Except as provided in Section 3.2, the employee is actively employed on the
bonus payment date for the applicable half year; and


(c)The employee is generally categorized as an individual contributor or a team
leader within the Company’s human resources information system;




3.2 Special Rules
(a) A Participant who dies or becomes totally disabled during a Plan Year or
First Half-Year Period (as determined under the Company’s Long-Term Disability
program) may receive a pro-rated bonus at target for the applicable year or
half-year based on his or her Eligible Earnings during the period of the
Participant’s active employment. Any bonus payable to a deceased Participant
shall be paid to his or her personal representative. Any bonus paid pursuant to
this Section 3.2(a) shall be paid within 15 days of the Participant’s death or
the determination of total disability.
(b) A Participant who is not actively employed on the bonus payment date for a
Plan Year or First Half-Year Period due to an approved leave of absence may
receive a bonus for

Page 2 of 2

--------------------------------------------------------------------------------




the applicable year or half-year based on his or her Eligible Earnings during
the period of the Participant's active employment upon his or her return to
active employment by the Company. Any bonus paid pursuant to this Section 3.2(b)
shall be paid to the Participant at the same time as bonuses are paid to all
Participants pursuant to Section 5.1 hereof.
(c) A Participant who shall be the subject of a Performance Improvement Plan and
continues to be the subject of a Performance Improvement Plan at the time
payments are made under Section 5.1 of the Program shall not be eligible to
receive a payment until he or she has successfully met the requirements of the
Performance Improvement Plan. Any bonus paid pursuant to this Section 3.2(c)
shall be paid no later than the end of the calendar year following the Plan
Year.




ARTICLE 4- INCENTIVES
The Corporate and Executive Officer MBOs for each Plan Year shall be approved by
the Compensation Committee of the Company’s Board of Directors, or its delegate.
An Individual Effectiveness Factor (“IEF”) shall be assigned to an employee
classified as an “associate” based on criteria established by the Company. The
IEF for each associate shall be initially established at 1.00. An associate’s
IEF for payout may be adjusted down, but not below 0.75, or up, but not above
1.25, by action of his or her supervisor with the approval of his or her
division Senior Vice President, or Executive Vice President as applicable.
However, the foregoing adjustments (in the aggregate) must not increase the
total amount payable under the Program for the given year or half-year. In this
regard, neither the CEO nor any other executive officer is to be considered as
an “associate.”
The performance measures applicable to a Plan Year or First Half-Year Period
shall be set out in the Appendix.


ARTICLE 5- PAYMENTS
5.1 Time and Form
Bonuses shall be calculated and paid in a single payment for the applicable year
or half-year, by no later than March 15th of the following year.
5.2 Position Changes
“Position changes” include promotions, demotions, and transfers between
positions and/or departments. All calculations shall be made based on each
Participant’s applicable Eligible Earnings and the Participant’s position and
STIP percentage as prorated throughout the plan year. If a position change
results in a Participant moving from eligibility for Full-Year participation to
eligibility for Half-Year participation after the First Half-Year has been
measured and paid out, the Eligible Earnings for the entire year will be
utilized in calculating the Participant’s Full-Year payout.
5.3 Taxes
All federal, state or local taxes as well as any garnishments that the Program
Administrator determines are required to be withheld from any payments made
under the Program shall be withheld.



Page 3 of 3

--------------------------------------------------------------------------------




ARTICLE 6- ADMINISTRATION
6.1 Program Administrator
The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors, which may delegate administrative responsibility in whole or
in part to the Chairman and Chief Executive Officer and/or the Senior Vice
President, Human Resources (“Administrators”), subject to any requirements for
review and approval that may be established by the Compensation Committee. In
all areas not specifically reserved for such review and approval, the decisions
of the applicable Administrator shall be binding on the Company and each
eligible employee under Article 3. Notwithstanding the foregoing, the
Compensation Committee may not modify MBOs or other performance criteria during
a Plan Year so as to increase the payment to a Section 162(m) Participant (as
defined below) or exercise its discretion to increase the amount of incentive
pay that would otherwise be due a Section 162(m) Participant upon attainment of
a performance goal.
6.2 Claims
Claims regarding payments under the Program shall be directed to a Participant’s
direct supervisor and/or the Company’s Human Resources Department. Any claim
regarding the amount of any bonus payment hereunder shall be made within 30 days
of the date of such payment, or shall be forfeited.
ARTICLE 7- AMENDMENT AND TERMINATION
The Company reserves the right to terminate, amend, modify and/or restate this
Program, in whole or in part, at will at any time, with or without advance
notice.
ARTICLE 8- MISCELLANEOUS
8.1 Payment Adjustments and Special Circumstances
The Compensation Committee shall have the authority to adjust payments under the
Program (upward or downward) at its discretion. Subject to the approval of the
Compensation Committee, the Chairman and Chief Executive Officer and the Senior
Vice President, Human Resources, acting together, shall have the power to adjust
payments under the Program (upward or downward) as and to the extent appropriate
to achieve the stated goals and purposes of the Program and may approve
exceptions to the Program under special circumstances, to avoid undue hardship
with respect to a Participant. Notwithstanding the foregoing, neither the
Compensation Committee, the CEO, the Senior Vice President, Human Resources, nor
any other person may increase or accelerate the payment due to any Section
162(m) Participant with respect to any Plan Year. The term “Section 162(m)
Participant” shall mean the CEO and each of the four highest paid officers of
the Company (other than the CEO) on the last day of the taxable year, for
purposes of the executive compensation disclosure rules under the Securities
Exchange Act of 1934.
8.2 Information
The Program Administrators shall be responsible for ensuring effective
communication of the Program to eligible employees. Copies of the Program shall
be available to all Participants. All modifications and changes to the Program
shall be appropriately documented and communicated to Participants.
8.3 No Guarantee of Payment

Page 4 of 4

--------------------------------------------------------------------------------




The Company does not guarantee payment of any bonus amounts hereunder, except to
the extent that payment is required by applicable law.
8.4 Limitation of Employees’ Rights
Nothing contained in the Program shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant at
any time, with or without cause. IN WITNESS WHEREOF, Wright Express Corporation
has caused this document to be executed by its duly authorized officer this 15th
day of March, 2013.
WRIGHT EXPRESS CORPORATION
 
By:    /s/ Hilary Rapkin                        
Hilary Rapkin
 
Its:     Senior Vice President, General Council
 
Date: March 15, 2013

Page 5 of 5

--------------------------------------------------------------------------------




APPENDIX I
2013 STIP FACTORS


STIP Weightings for Plan Year Calculations and Payout


STIP weightings vary by individual but generally follow the formula shown:


 
 
 
Corporate Metrics
 
Business Metrics
 
 
 
 
 
ANI
PPG Adj Revenue
EBIT
PPG Adj Revenue
MBOs 2-4
CEO
 
 
50%
20%
 
 
30%
Corporate
 
 
 
 
 
 
Executive
 
50%
20%
 
 
30%
VP
 
 
40%
20%
 
 
40%
Director/Mgr
 
40%
20%
 
 
40%
Team Lead/Associate
80%
20%
 
 
 
Business Unit
 
 
 
 
 
 
President
 
20%
 
30%
20%
30%
Executive
 
20%
 
30%
20%
30%
VP
 
 
10%
 
30%
20%
40%
Director/Mgr
 
10%
 
30%
20%
40%
Team Lead/Associate
10%
 
70%
20%
 



STIP Payout Levels


In 2013, the Company must achieve at least threshold results for Corporate
Full-Year
Adjusted Net Income in order to pay out any portion of the Short Term Incentive
Program to any Full Year Participants and the Company must achieve at least
threshold results for Corporate First Half-Year Adjusted Net Income in order to
pay out any portion of the Short-Term Incentive Program to any Half-Year
Participants.


 
Performance Results
Payout %
Threshold
25%
Threshold/Target
50%
Target
100%
Target/Max
150%
Max or above
200%





Note: Payouts for all Metrics and MBOs will be according to the above chart and
will be interpolated between the performance results levels whenever possible.
If an MBO cannot be interpolated due to the metrics used, payout level for that
MBO will be at the highest performance result level fully achieved.



Page 6 of 6

--------------------------------------------------------------------------------








2013 STIP Metrics






Corporate STIP Metrics:

Performance Goal
Threshold Performance
Target Performance
Maximum Performance
Adjusted Net Income Full-Year1
$138.742m
$173.427m
$197.707m
PPG Adjusted Revenue Full-Year2
$630.500m
$741.765m
$778.853m
 
 
 
 
Adjusted Net Income First Half-Year3
$61.059m
$76.323m
N/A
PPG Adjusted Revenue First Half-Year4
$296.236m
$348. 514m
N/A
 
 
 
 



(1) 
Adjusted Net Income Full-Year means Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for the
performance period (the “10-K ANI”). Notwithstanding the foregoing,in order to
determine the level of performance for purposes of this Program, the
Compensation Committee may exercise discretion to reduce the 10K ANI by any or
all of the following items (if any): losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges.  

(2) 
PPG Adjusted Revenue Full-Year is reported 2013 Revenue adjusted for the
difference between reported 2013PPG and Board-approved budgeted 2013 PPG of
$3.50 US and A$1.43 (per liter) Australian. 

(3) 
Adjusted Net Income First Half-Year means Adjusted Net Income as reported in the
Corporation’s Form 10-Q filing reporting the Corporation’s results for the first
and second quarters of 2013(the “10-Q ANI”). Notwithstanding the foregoing, in
order to determine the level of performance for purposes of this Program, the
Compensation Committee may exercise discretion to reduce the 10Q ANI by any or
all of the following items (if any): : losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges.  

(4) 
PPG Adjusted Revenue First Half-Year is reported Revenue adjusted for the
difference between reported 2013 PPG and Board-approved budgeted 2013 PPG of
$3.50 US and A$1.43 (per liter) Australian for the first and second quarters of
2013. 


Page 7 of 7

--------------------------------------------------------------------------------








Americas STIP Metrics: 


Performance Goal
Threshold Performance
Target Performance
Maximum Performance
EBIT Full-Year1
$280.538m
$350.672m
$399.766m
PPG Adjusted Revenue Full-Year2
$554.182m
$651.979m
$684.578m
 
 
 
 
EBIT First Half-Year3
$130.986m
$163.733m
N/A
PPG Adjusted Revenue First Half-Year4
$263.187m
$309.632m
N/A



(1) 
EBIT Full-Year means Americas Business Unit Earnings before Interest and Taxes
and any Allocations of Corporate Expenses to the Business Unit and shall be
calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for 2013 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges.
Interest means interest related to the senior credit facility. This calculation
does not exclude Operating Interest as reported on the income statement. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.  

(2) 
PPG Adjusted Revenue Full-Year is reported 2013 Revenue for the Americas
adjusted for the difference between reported 2013PPG and Board-approved budgeted
2013 PPG of $3.50 US. 

(3) 
EBIT First Half-Year means Americas Business Unit Earnings before Interest and
Taxes and any Allocations of Corporate Expenses to the Business Unit and shall
be calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-Q filing reporting the Corporation’s results for the first
and second quarters of 2013and may be adjusted to exclude the following items
(if any): losses from discontinued operations, the cumulative effects of changes
in Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, the effect of changes to our
effective federal or state tax rates, extraordinary items of loss or expense,
and any other unusual or nonrecurring items of loss or expense, including
restructuring charges. Interest means interest related to the senior credit
facility. This calculation does not exclude Operating Interest as reported on
the income statement. The Compensation Committee may exercise discretion to
include all or part of an item of loss or expense.  

(4) 
PPG Adjusted Revenue First Half-Year is reported Revenue for the Americas
adjusted for the difference between reported 2013 PPG and Board-approved
budgeted 2013 PPG of $3.50 US for the first and second quarters of 2013. 


Page 8 of 8

--------------------------------------------------------------------------------






International STIP Metrics:


Performance Goal
Threshold Performance
Target Performance
Maximum Performance
EBIT Full-Year1
$15.368m
$19.210m
$20.555m
PPG Adjusted Revenue Full-Year2
$76.318m
$89.786m
$92.929m
 
 
 
 
EBIT First Half-Year3
$3.101m
$3.876m
N/A
PPG Adjusted Revenue First Half-Year4
$33.049m
$38.881m
N/A
 
 
 
 



(1) 
EBIT Full-Year means International Business Unit Earnings before Interest and
Taxes and any Allocations of Corporate Expenses to the Business Unit and shall
be calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for 2013 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges.
Interest means interest related to the senior credit facility. This calculation
does not exclude Operating Interest as reported on the income statement. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.  

(2) 
PPG Adjusted Revenue Full-Year is reported 2013 Revenue for the International
Business Unit adjusted for the difference between reported 2013 PPG and
Board-approved budgeted 2013 PPG of A$1.43 (per liter) Australian. 

(3) 
EBIT First Half-Year means International Business Unit Earnings before Interest
and Taxes and any Allocations of Corporate Expenses to the Business Unit and
shall be calculated consistently with Corporate Adjusted Net Income as reported
in the Corporation’s Form 10-Q filing reporting the Corporation’s results for
the first and second quarters of 2013 and may be adjusted to exclude the
following items (if any): losses from discontinued operations, the cumulative
effects of changes in Generally Accepted Accounting Principles, any one-time
charge or dilution resulting from any acquisition or divestiture, the effect of
changes to our effective federal or state tax rates, extraordinary items of loss
or expense, and any other unusual or nonrecurring items of loss or expense,
including restructuring charges. Interest means interest related to the senior
credit facility. This calculation does not exclude Operating Interest as
reported on the income statement. The Compensation Committee may exercise
discretion to include all or part of an item of loss or expense.  

(4) 
PPG Adjusted Revenue First Half-Year is reported Revenue for the International
Business Unit adjusted for the difference between reported 2013 PPG and
Board-approved budgeted 2013PPG of A$1.43 Australian for the first and second
quarters of 2013. 


Page 9 of 9

--------------------------------------------------------------------------------






MBOs


When establishing the MBO performance levels, Threshold goals are generally set
at 90% probability of achievement, Target goals are generally set at 75%
probability of achievement, and Maximum goals are generally set at 25%
probability of achievement.


Executive Officer MBOs: The CEO, EVPs, and SVPs generally have 2-4 MBOs which
may be shared with other executives or represent a targeted strategic or
operational MBO.


Management MBOs: Each VP, Director or Manager generally has 2-4 MBOs which may
be shared with other Managers or represent a targeted strategic, functional or
operational MBO.




STIP Weightings for First Half-Year Period Calculations and Payout




 
Net Income Measure
Revenue Measure
Net Income Measure
Corporate Associates and Team Leaders


80%




Corporate ANI


20%


Corporate
PPG Adjusted Revenue
 
Business Unit Associates and Team Leaders


70%




Business Unit EBIT




20%


Business Unit
PPG Adjusted Revenue




10%


Corporate ANI











Payout Levels for First Half-Year Period


In 2013, the Company must achieve at least threshold results for the First
Half-Year Period Corporate Adjusted Net Income in order to pay out any portion
of the First Half-Year Period of the Short Term Incentive Program at either the
Corporate or Business Unit levels.


 
Performance Results
Payout %
Threshold
25%
Threshold/Target
50%
Target
100%
Target/Max
100%
Max or above
100%





Note: Payout levels of the corporate metric payout levels will be
incrementalized.


Special Provision for Payout of First Half-Year Periods where Actual Performance
Exceeds Target



Page 10 of 10

--------------------------------------------------------------------------------




In the case of a First Half-Year Period where the actual performance at the
Corporate or Business Unit level exceeds Target, payout will be capped at
Target. The Chief Executive Officer of the Corporation may exercise discretion
to modify and or eliminate First Half-Year Period payouts based on Company
performance or other factors.

Page 11 of 11